(V27) Vanguard Index Funds - Vanguard Total Stock Market Index Fund Dividends class 1 Distribution Amount per Change of Net Asset Ex-Dividend Net Asset Value per Unit Value per Unit Date Unit (Ratio of Net Asset Value per Unit (%) (Note Including Dividends (Note 2) 2014/12/ n 51.58 - - 2015/1/ n 50.15 0.000 -1.43 0.00 2015/2/ n 50.04 0.000 -0.11 0.00 2015/3/ n 52.26 0.232 2.45 0.44 2015/4/ n 52.48 0.000 0.22 0.00 2015/5/ n 53.21 0.000 0.73 0.00 2015/6/ n 52.09 0.214 -0.91 0.41 2015/7/ n 52.94 0.000 0.85 0.00 2015/8/ n 49.75 0.000 -3.19 0.00 2015/9/ n 48.06 0.233 -1.46 0.48 2015/10/ n 51.83 0.000 3.77 0.00 2015/11/ n 52.11 0.000 0.28 0.00 0.268 2015/12/ n 50.78 0.52 -1.06 Note 1: “Ratio of Net Asset Value per Unit” is the value calculated by the formula below and differs from the income ratio of the Sub-Fund. Ratio of Net Asset Value per Unit (%) 100×a/b a distribution amount per Unit as of the Ex-Dividend Date b Net Asset Value per Unit as of the Ex-Dividend Date plus distribution amount per Unit as of the Ex-Dividend Date Note 2: “Change of Net Asset Value per Unit Including Dividends” is calculated by the formula below. Change of Net Asset Value per Unit Including Dividends b-c b Net Asset Value per Unit as of the Ex-Dividend Date plus distribution amount per Unit as of the Ex-Dividend Date c Net Asset Value per Unit as of the Ex-Dividend Date immediately before the Ex-Dividend Date
